Citation Nr: 0431312	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  01-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a fracture of the right index and middle 
metacarpaphalangeal joints, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for a posterior 
dislocation of the left hip, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.

The issues of entitlement to extraschedular ratings for the 
veteran's service-connected post-operative residuals of a 
fracture of the right index and middle metacarpaphalangeal 
joints, and posterior dislocation of the left hip, are 
addressed in the REMAND portion of the decision below.  These 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT
                           
1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an increased scheduler evaluations 
for post-operative, residuals of a fracture of the right 
index and middle metacarpaphalangeal joints, and for a left 
hip disability; all reasonable development necessary for the 
disposition of the instant case has been completed.

2.  Competent medical evidence demonstrates the post-
operative residuals of a fracture of the right index and 
middle metacarpaphalangeal joints are manifested by slight to 
moderate limitation of motion of the metacarpaphalangeal 
joint of the right index finger with pain at the extreme 
range of motion; full range of motion in the distal 
interphalangeal and proximal interphalangeal joints with pain 
at the extreme range of motion; full range of motion in the 
middle finger with pain at the extreme range of motion; there 
is no limitation of motion or functional impairment of the 
right thumb.

3.  Competent medical evidence shows that the veteran's 
service-connected left hip disability is manifested by slight 
limitation of motion in active and passive flexion, 
extension, external rotation, and internal rotation with pain 
at the extremes of motion; there is full range of active and 
passive adduction and abduction.  

  
CONCLUSIONS OF LAW

1.  The scheduler criteria for an evaluation in excess of 20 
percent for post-operative residuals of a fracture of the 
right index and middle metacarpaphalangeal joints have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5223 (2004).  

2.  The scheduler criteria for an evaluation in excess of 10 
percent for a posterior dislocation of the left hip have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5255 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the December 2000 rating decision, the August 
2001 Statement of the Case (SOC), and the March 2004 
Supplemental Statement of the Case (SSOC) adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim.  The Board observes that the August 
2001 SOC informed the veteran of the VCAA statute and 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Quartuccio,  supra.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in November 2001 and January 2002, prior to the 
April 2002 rating decision that is the subject of this 
appeal.  After the notice was provided, the claimant was 
provided with every opportunity to submit evidence and 
argument in support of his claims for service connection for 
a right knee disorder and residuals of an anthrax 
vaccination, and to respond to VA notice.  

In order to comply with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the VCAA notice provided the veteran with 
elements of a claim for service connection for chronic 
musculoligamentous strain/sprain of the lumbar spine 
secondary to the service connected left hip posterior 
dislocation (not currently on appeal), but erroneously 
omitted any reference to his claim for increased evaluations.  
However, the pertinent information for increased evaluations 
was clearly explained in the subsequent rating decision and 
Statement of the Case.  Although the VCAA notice letter that 
was provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter, the RO 
requested the veteran inform VA of "any additional 
information or evidence that you want us to try to get for 
you."  In a letter informing the veteran that his appeal had 
been certified to the Board, the RO informed him that he 
could submit additional evidence concerning his appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first. 

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  VCAA only requires that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board concludes that the notifications 
received by the appellant adequately complied with the VCAA 
and subsequent interpretive authority, and that he has not 
been prejudiced in any way by the notice and assistance 
provided by the RO.  See Bernard v. Brown at 393-94 (1993), 
infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  The VA also provided the veteran with a 
medical examination to resolve the veteran's appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

In October 2000, the veteran underwent a VA compensation and 
pension physical examination (C& P exam) on a fee basis.  
There were no medical records to review.  The veteran 
complained of intermittent left hip pain, aggravated by 
standing, walking, lifting, and stooping.  He also complained 
of right hand pain, especially when grasping or handling 
objects.  The veteran reported that he was employed as an 
installer of alarms for businesses and homes.  

Physical examination revealed a normal gait.  The veteran was 
able to get into and out of the chair and onto and off of the 
examination table without difficulty.  He was able to walk on 
his tiptoes and heels, and perform tandem-gait.  He does not 
use any assistive devices for ambulation.  The appearance of 
the hip joints was within normal limits.  There were no 
evident scars on the left hip.  Leg lengths were equal.  
Range of motion of the bilateral hips was normal (flexion- 
125 °/125 °; extension-  30°/30°; adduction- 25°/25°; 
abduction- 45°/45°; external rotation- 60°/60°; and internal 
rotation- 40°/40°).  Range of motion was not limited by pain, 
weakness, fatigue, or lack of endurance.  Examination of the 
feet revealed no signs of abnormal weight bearing.  The 
veteran exhibited no limited function on standing or walking.  
The examiner opined that the left hip disability should not 
impact on the veteran's ability to perform normal daily 
activities or his usual occupation.                                                                                   

The veteran had a 7 cm (centimeter) X .5 cm scar over the 
dorsum of his right hand; the scar was linear, soft, and 
nontender.  There was no adherence to underlying tissue and 
no disfigurement or keloid formation.  There was also a small 
scar on the second metacarpaphalangeal joint measuring 2 cm X 
.5 cm that was nontender and nondisfiguring.  The appearance 
of the thumbs was within normal limits with normal range of 
motion (radial abduction- 70°/70°; palmar abduction- 70°/70°; 
metacarpal phalangeal joint flexion- 60°/60°; interphalangeal 
joint flexion- 60°/60).  The appearance of the index finger 
was abnormal on the right with some abnormal movement of the 
right index finger as follows:  DIP (distal interphalangeal) 
joint flexion- 70°/90°; MP (metacarpaphalangeal) joint 
flexion- 80°/90°; proximal interphalangeal joint flexion- 
80°/100°).  There was pain at extreme ranges of motion and 
range of motion of the right index finger was limited by 
pain, with pain having the major functional impact.  In 
contrast, left index finger range of motion was within normal 
limits.  The appearance of the right middle, ring, and little 
fingers was within normal limits with active joint movements, 
bilaterally (DIP joint flexion- 90°/90°; PIP joint flexion is 
100°/100°; MP joint flexion- 90°/90° bilaterally).  The 
examiner concluded that the veteran should be able to push, 
pull, grasp, twist, and write, however, with slight 
difficulty, and he should be able to touch, probe, and 
express without difficulty.

In July 2003, the veteran underwent another C&P exam on a fee 
basis.  There were no medical records to review.  The veteran 
reported that he has constant pain in his left hip associated 
with stiffness.  He stated that he lost 11/2 years from work 
because of his left hip condition.  He reported functional 
limitations of difficulty with prolonged standing, with 
physical activities, and with any sort of sports activities.  
On physical examination the veteran demonstrated a normal 
gait as he walked into the examination room.  He did not 
require an assistive device to walk across the room.  He was 
able to walk on his heels and toes without difficulty.  Leg 
length was 91 cm on the right and 89 cm on the left.  
Examination of the feet revealed evidence of abnormal weight 
bearing with evidence of mildly increased callous formation 
on the left foot.  Examination of the left hip revealed no 
evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  There was no 
ankylosis present.  The veteran had painful motion in all 
directions.  Range of motion was limited by pain, but not 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  Range of motion was as follows:  active 
flexion-100°; active extension- 30°; active adduction- 25°; 
active abduction- 35°; active external rotation- 15°; and 
active internal rotation- 40°.  The results of all range of 
motion studies were the same with pain and when movement was 
against gravity.  Motor strength was within normal limits at 
5/5; there was no evidence of muscle atrophy.  The examiner 
concluded that there was mild leg length discrepancy, but the 
veteran's gait was not unsteady or unpredictable, and his 
reflexes were symmetric.

In January 2004, the veteran underwent a C& P exam on a fee 
basis.  There were no medical records to review.  He 
complained of constant pain in his left hip with standing, 
walking, and bending.  The veteran reported that he is unable 
to climb stairs.  He denied having any prosthetic implants in 
the left hip.  He stated that he has not lost any time from 
work in the past year due to his hip and his physician had 
not recommended bed rest for the condition.  The veteran also 
complained of constant pain in his right index and middle 
fingers, associated with stiffness.  He denied having any 
prosthetic implants in his right hand.  He stated he has 
difficulty with twisting, pushing, and pulling with his right 
hand.  He reported losing about two to three days from work 
because of his right hand disability.  The veteran is right-
handed. 

Physical examination revealed normal posture and gait.  The 
veteran did not require assistance to ambulate across the 
room.  Examination of the left hip revealed evidence of 
limited and painful motion.  There was no evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, or weakness.  Range of motion studies for the 
left hip were as follows: active flexion- 85 °; active 
extension- 30°; active adduction- 25°; active abduction- 40°; 
active external rotation- 50°; and active internal rotation- 
35°.  The degree of range of motion was the same with pain 
and movement against resistance.  There was limitation of 
motion due to pain, but no limitation from fatigue, weakness, 
lack of endurance, or incoordination.  Leg length was 90 cm 
bilaterally.

The veteran had a 7 cm elevated, disfiguring scar over the 
dorsal aspect of his right hand; there was another scar 
measuring 3 cm on the right hand.  Examination of the right 
hand revealed no evidence of swelling or inflammation.  There 
was no evidence of heat, redness, effusion, drainage, 
abnormal movement, or instability.  There was evidence of 
weakness in the right hand.  Range of motion of the index and 
middle fingers was limited in flexion of the 
metacarpaphalangeal joints.  Range of motion of the thumb was 
normal, with values duplicative of those found on the October 
2000 C&P exam.  Range of motion of the right index finger was 
as follows: active DIP joint flexion- 90°; active MP joint 
flexion- 65°; and active proximal interphalangeal joint 
flexion- 100°).  Range of motion of the middle finger was as 
follows: active DIP joint flexion- 90°; active MP joint 
flexion- 65°; and active proximal interphalangeal joint 
flexion- 100°.   Range of motion of the ring finger was as 
follows: active DIP joint flexion- 90°; active MP joint 
flexion- 90°; and active proximal interphalangeal joint 
flexion- 100°.  Range of motion of the little finger was as 
follows: active DIP joint flexion- 90°; active MP joint 
flexion- 90°; active proximal interphalangeal joint flexion- 
100°.  Range of motion of the right index and middle fingers 
was limited by pain, but was not limited by fatigue, 
weakness, lack of endurance, or incoordination.  Range of 
motion of the thumb, ring, and little fingers were not 
limited by any of these factors.  The veteran has mild 
difficulty tying and untying shoelaces and buttoning and 
unbuttoning.  He also has difficulty twisting, pushing, and 
pulling.  He is able to touch, probe, and express.

LAW AND REGULATIONS

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2001).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The veteran's post-operative residuals of a fracture to the 
right index and middle metacarpaphalangeal joints are 
currently evaluated under Diagnostic Code 5223 (Favorable 
ankylosis of two digits of one hand).  This code provides a 
10 percent rating for the long and ring, long and little, or 
ring and little fingers of the major hand.  A 20 percent 
evaluation is warranted for the index and long, index and 
ring, or index and little fingers of the major hand.  A 30 
percent evaluation is assigned for favorable ankylosis of the 
thumb and any finger of the major hand.

The veteran's left hip posterior dislocation is currently 
evaluated under Diagnostic Code 5255 (Impairment of the 
femur).  Under this code, malunion of the femur is evaluated 
as 10 percent disabling with slight knee or hip disability, 
as 20 percent with moderate knee or hip disability, or 30 
percent for marked knee or hip disability.  Fracture of the 
surgical neck with false joint is rated at 60 percent.  
Fracture of the shaft or anatomical neck is rated at 60 
percent with nonunion without loose motion, weight bearing 
preserved with aid of a brace, and is rated as 80 percent 
disabling with nonunion with loose motion (spiral or oblique 
fracture).  

ANALYSIS

The Board notes initially that no medical records were 
available for review for the fee basis examinations.  
However, it appears the veteran has not been prejudiced in 
this regard.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as is the case here, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 59 (1994).  In any case, the veteran has been 
provided with three examinations in recent years to evaluate 
the disabilities at issue, and each examiner recorded a 
thorough history of the veteran's service-connected post-
operative residuals of a fracture to the right index and 
middle metacarpaphalangeal joint disability and his left hip 
posterior dislocation disability.  The examiners also noted 
the veteran's current physical complaints as well as any 
impact on the veteran's employment.  

Fracture to the Right Index and Middle Metacarpaphalangeal 
Joints, Post-operative, Residuals

The veteran's scars on his right hand, noted as tender and 
disfiguring on the January 2004 examination, have recently 
been service connected and evaluated as 10 percent disabling.  
There is no indication in the file that the veteran has 
initiated and perfected an appeal as to that issue.  
Therefore the initial rating for service connected tender 
right hands scars secondary to service connected fractures to 
the right index and middle metacarpaphalangeal joints is not 
before the Board at this time.

The veteran contends that his service-connected  post-
operative residuals of a fracture to the right index and 
middle metacarpaphalangeal joints impairs not only his right 
index and middle fingers, but also his use of his right hand 
as a whole.  The Board has considered this contention; 
however, review of the record indicates that the post-
operative residuals of a fracture to the right index and 
middle metacarpaphalangeal joints are appropriately rated at 
20 percent.  In order to exceed a 20 percent rating under 
Diagnostic Code 5223, impairment of the thumb must be shown.  
Competent medical evidence does not show any impairment of 
the thumb in this case.  The medical examiner in October 
2000, as well as the examiner in January 2004, found that the 
veteran's right thumb displayed no limitation of motion and 
the thumb was unaffected by pain, fatigue, weakness, lack of 
endurance or incoordination.  The Board also notes that 
service connection is not in effect for disability of the 
left thumb and, in any event, the October 2000 examiner also 
noted that the right thumb appeared to be within normal 
limits.  Thus, the 20 percent rating is the maximum 
evaluation allowed under Diagnostic Code 5223.

Both VA examinations showed the veteran had normal or full 
active right finger DIP flexion, MCP flexion, and PIP 
flexion.  Motion of the right index finger appeared to be 
limited only slightly in October 2000, but no limitation of 
motion was shown in DIP flexion or PIP flexion in January 
2004, which indicates significant improvement in range of 
motion.  This improvement is consistent with the stated 
prognosis given in the Medical Board's report that slight 
improvement of motion and strength in the right hand is 
anticipated over time.  Consequently, the medical evidence 
demonstrates that the post-operative residuals of a fracture 
to the right index and middle metacarpaphalangeal joints are 
manifested by slight to moderate limitation of motion  of 
metacarpaphalangeal joints with pain at the extreme range of 
motion and full range of motion in the distal interphalangeal 
joint and proximal interphalangeal joint with pain at the 
extreme range of motion.  Additional functional impairment 
due to fatigue, weakness, lack of endurance, or 
incoordination was specifically ruled out.  See 38 C.F.R. 
§ 4.40, 4.45, 4.50; DeLuca, supra.  Manifestation of 
symptoms, including functional impairment due to pain is 
consistent with a 20 percent evaluation, and no greater.  The 
benefit of the doubt doctrine is not for application with 
regard to the claim for service connection for the veteran's 
post-operative residuals of a fracture to the right index and 
middle metacarpaphalangeal joints because the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
 
Left Hip Posterior Dislocation

Review of the record indicates the veteran's left hip 
posterior dislocation is appropriately evaluated as 10 
percent disabling.  Competent medical evidence established 
that the veteran did not have ankylosis of his left hip.  
Accordingly, an evaluation under Diagnostic Code 5250 
(Ankylosis of the hip) is not appropriate.  Extension of his 
left thigh was consistently 30 degrees, which does not 
support a 10 percent evaluation under Diagnostic Code 5251 
based on limitation of extension.  Flexion of the thigh was 
85 degrees on the most current examination; this finding 
represents the greatest degree of limitation shown in 
flexion, as earlier examinations reflected 100 and 125 
degrees of flexion.  Under Diagnostic Code 5252 a compensable 
rating for limitation of flexion is not warranted unless 
limitation is no greater than 45 degrees.  Abduction has not 
been shown to be limited to less than 10 percent, as it is 
required for a 10 percent evaluation for thigh impairment.  
Compensable limitation of rotation, adduction, or rotation is 
also not established by medical evidence.  Additional 
functional impairment due to fatigue, weakness, lack of 
endurance, or incoordination was specifically ruled out.  See 
38 C.F.R. § 4.40, 4.45, 4.50; DeLuca, supra.  

While the veteran does not have a flail hip joint, or a 
fracture of the shaft or anatomical neck of the femur, or a 
fracture of the surgical neck of the femur with false joint, 
he nonetheless does have impairment of the femur due to a 
dislocation of the joint.  Consequently, the evaluation of 
the veteran's left hip posterior dislocation has been rated 
by analogy under Diagnostic Code 5255 is appropriate.  Absent 
a fracture, his dislocation injury appears more analogous to 
a malunion than a nonunion.  His left hip dislocation is 
manifested by symptoms of slight limitation of motion in 
active and passive flexion, extension, external rotation, and 
internal rotation with pain at the extremes of motion; there 
is full range of motion in active and passive adduction and 
abduction.

The finding of a 2 cm discrepancy in leg length during the 
July 2003 examination is inconsistent with both the previous 
and subsequent examinations.  However, the Board need not 
determine the significance of the anomaly since a 3.2 cm 
discrepancy is required for a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5275 (Shortening of bones 
of the lower extremity).  The medical evidence does not 
support a compensable rating under Diagnostic Code 5275.  
Consequently, after considering the pertinent codes, the 
Board concludes that the medical evidence substantiates a 
rating of no greater than 10 percent.  The benefit of the 
doubt is not applicable to the issue of an increased rating 
for left hip posterior dislocation because the evidence 
preponderates against the claim.  38 C.F.R. §38 U.S.C.A. 
§ 5107; Gilbert, supra; Ortiz, supra.


ORDER

A scheduler rating in excess of 20 percent for post-operative 
residuals of fractures to the right index finger and middle 
metacarpaphalangeal joints is denied.

A scheduler rating in excess of 10 percent for a posterior 
dislocation of the left hip is denied.


REMAND

The veteran asserted in his Notice of Disagreement that his 
service-connected fracture to the right index and middle 
metacarpaphalangeal joints, post-operative, residuals, and 
service-connected left hip posterior dislocation were 
affecting his job performance.  And as noted earlier in the 
decision, the veteran contended that his post-operative 
residuals of a fracture to the right index and middle 
metacarpaphalangeal joints affected the function of his right 
hand, the dominant extremity, as a whole.  The veteran has 
also reported some lost time from work due to his right hand 
disability  The Board finds no indication that the agency of 
original jurisdiction considered whether a referral for 
extraschedular consideration is warranted in this case.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the claim for extraschedular 
evaluations for service-connected 
fracture to the right index and middle 
metacarpaphalangeal joints, post-
operative, residuals, and service-
connected left hip posterior dislocation.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The RO should then take appropriate 
action to obtain any additional evidence 
or information based upon the 
information provided by the veteran, 
either in response to this request or 
earlier.  In accordance with the VCAA, 
the efforts to obtain those records 
shall continue until the records are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile. 38 U.S.C.A. § 5103A(a).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The RO should then adjudicate the 
claim for extraschedular evaluations for 
service-connected fracture to the right 
index and middle metacarpaphalangeal 
joints, post-operative, residuals, and 
service-connected left hip posterior 
dislocation.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
includes the provisions of  38 C.F.R. § 
3.321(b)(1), and an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



